Citation Nr: 1107161	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1970 to August 1978.  
He died in July 2002.  The appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  According to the official certificate of death, the Veteran's 
death in July 2002 was caused by probable acute myocardial 
infarction due to arteriosclerosis.  No other causes of death 
were indicated.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran died from a disease or injury 
incurred in or aggravated by military service.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101, 1101, 1102, 1110, 1112, 1113, 1310, 1311, 5100-
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312, 3.370 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in July 2002.  At the time of his death, service 
connection had not been established for any disability.  The 
Veteran had filed a claim in August 1989 for service-connection 
for a left knee condition but his claim was denied in June 1990.  
No other claims were filed seeking VA benefits.  The official 
certificate of death lists the immediate cause of death as 
probable acute myocardial infarction due to arteriosclerosis.

The Board has considered whether the Veteran's arteriosclerosis 
and myocardial infarction may be directly related to his military 
service.  However, there is no indication that the Veteran 
manifested arteriosclerosis or related heart disability during 
service.

The Board considered the written statements provided by the 
appellant; however, she did not provide any argument as to why 
the Veteran's cause of death should be service-connected.  If 
this regard, it is important for the appellant to understand that 
the Board did review the service medical records in this case, 
but found nothing that would indicate a connection between 
service and the Veteran's death.

While the Board is sympathetic with the appellant's loss of her 
husband, the preponderance of the evidence is against a finding 
that the Veteran died from a disease or injury incurred in or 
aggravated by military service or a disease or injury presumed to 
have been incurred during military service.  Because the 
preponderance of the evidence is against the appellant's claim, 
the benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.

The initial notice sent in March 2003 did not include the 
appropriate Hupp notice.  In June 2004, after the initial rating 
decision was issued, the RO issued notice informing the appellant 
how to substantiate her claim for DIC benefits.  The letter did 
not inform her of the Veteran's service-connected disabilities; 
however, because the Veteran did not have any service-connected 
disabilities, the Board finds that this oversight is not 
prejudicial to the appellant.  The Board further finds that the 
timing of the notice is not prejudicial to the appellant's claim 
because after issuance of the June 2004 letter, her claim was 
readjudicated via the statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting her in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The appellant submitted personal statements.  
The Board has considered whether this case should be remanded or 
referred for a medical opinion.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran was not service-connected for any 
disabilities at the time of his death.  Further, the evidence 
does not show that his cause of death could be even remotely 
related to service.  The Board finds that service and post-
service records provide highly probative evidence against the 
appellant's claim, outweighing all other evidence in this case as 
it fails to indicate any connection between service and death.  
Simply, the Board finds the evidence of record, in and of itself, 
is sufficient competent medical evidence of record to make a 
decision on the claim.

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


